Citation Nr: 0631557	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  02-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for residuals of a 
fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2003, the RO remanded the case to the 
originating agency for further development.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Skin cancer was not present until more than one year 
following the veteran's discharge from  service and is not 
etiologically related to active service, to include 
herbicide exposure in service.  

2.  A fracture of the nose was not present in service and 
the residuals of such a fracture are not etiologically 
related to active service. 


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Residuals of a fractured nose were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  In addition, VA must also 
request that the veteran provide any evidence in the 
claimant's possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Notice required by the VCAA and the implementing regulation 
was provided in letters dated in January and April 2004, 
after the initial adjudication of the claims.  By letter 
dated in May 2006, the veteran was provided with notice of 
the effective date and disability elements of the claims.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in 
his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such 
evidence.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.  

The record reflects that service medical records pertinent 
post-service medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.  Although no VA 
medical opinion concerning the etiology of either claimed 
disability has been obtained, the Board has determined that 
no such opinion is required in this case because the medical 
evidence currently of record is sufficient to decide the 
claims and there is no reasonable possibility that such an 
opinion would substantiate either claim.  Accordingly, the 
Board is also satisfied that VA has complied with the duty 
to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on either claim would have been different had complete VCAA 
notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the 
claims.


Factual Background

Service medical records reflect that the veteran reported a 
history of trauma to the side of his jaw in August 1965.  At 
that time, he reported current tenderness and pain; however, 
X-rays revealed no fracture.  The veteran was note to have a 
palpable click at the left temporomandibular (TM) joint.  
The impression was loose TM joint.  An October 1965 
treatment record notes that X-rays studies in August 1965 
revealed normal nasal bones and a normal mandible.  

The veteran's January 1966 service separation examination 
report reveals that the veteran's nose, sinuses, and skin 
were found to be within normal limits.  The veteran denied a 
history of trouble with his nose or sinusitis.  He also 
denied a history of tumor, growth, cyst, or cancer.  

The report of VA examination in December 1993 notes that the 
veteran had no gross skin lesions and examination of his 
nose and sinuses revealed no nasal obstruction.  

Private treatment records show that the veteran was treated 
for a lip lesion in April 1996.     

In an April 1997 statement, R.R.B., an acquaintance of the 
veteran who served with him during the 1960s, recalled an 
incident in which one of the crew members was jumped by some 
Marines.  However, R.R.B. was unable to remember who was 
jumped, where the incident happened, or the outcome of the 
incident.  

VA outpatient treatment records dated from April 1997 to 
February 1998 show that the veteran developed squamous cell 
carcinoma of the left lower lip.  The lesion was excised.  
An August 1998 treatment record notes there was no evidence 
of reoccurrence.  ENT examination in April 1997 revealed no 
lesion or drainage.  

In a January 1998 statement, the veteran reported that he 
started smoking in boot camp in 1964.  He smoked 2 packs a 
day then, and currently smoked 21/2 packs a day.  He realized 
that he was addicted to nicotine when he was diagnosed with 
cancer of the lip 3 years ago.  

A sinus CT scan in September 1998 revealed right sphenoid 
sinusitis and minimal inflammatory changes involving the 
right maxillary sinus.  

In a July 2000 statement the veteran asserted that while on 
leave in the Philippines he was beaten by three servicemen 
during a "riot."  He stated that his nose was broken.  A 
January 2001 treatment record notes that a sinus CT scan was 
completely clear.  Internal examination of the veteran's 
nose "looked good to examination" with the exception of 
significant tobacco related changes.  

A November 2002 treatment record notes that the veteran 
reported a 2-year history of nasal congestion.  Allergic 
rhinitis and deviated nasal septum were diagnosed.  Allergic 
rhinitis was again diagnosed in June 2003 and acute 
bronchitis/sinusitis in July 2003.  


Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F. R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir.  1996) 
(table)].

38 U.S.C.A. § 1116(a) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a 
specified period in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, 
and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received 
by the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. §1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Skin cancer is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of skin cancer in humans.  See 38 C.F.R. 
§ 3.309(e). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Skin Cancer

Skin cancer is not subject to presumptive service connection 
on the basis of herbicide exposure, and there is no medical 
evidence of skin cancer in service or until many years 
thereafter.  Moreover, there is no medical evidence of a 
nexus between this disorder and the veteran's military 
service or medical evidence linking it to tobacco use.  

In essence, the evidence of a nexus between the veteran's 
skin cancer and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not warranted for skin 
cancer.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  


Fractured Nose

Service medical records show that the veteran was treated 
for injuries to his face in 1965.  While the clinical 
records note injury of his jaw, the records do not show that 
he sustained a nasal fracture.  In fact an X-ray examination 
showed no nasal fracture.  Moreover, while there is post-
service evidence of allergic rhinitis, sinusitis, and a 
deviated nasal septum, there is no post-service medical 
evidence linking any of these conditions to a nasal 
fracture. 

Although the Board has considered the veteran's contentions, 
as a lay person, he is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In view of the absence of medical evidence showing 
that the veteran currently has this claimed disability or 
that he sustained a fractured nose during service, the claim 
must be denied.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  



ORDER

Service connection for skin cancer is denied.

Service connection for residuals of a fractured nose is 
denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


